                  IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA

ALICE W. WILSON,                    )
                                    )
                      Plaintiff,    )
                                    )
         v.                         )      Case No. 18-CV-292-FHM
                                    )
NANCY A. BERRYHILL, Acting          )
Commissioner of the Social          )
Security Administration,            )
                                    )
                      Defendant.    )

                                   OPINION AND ORDER

         Plaintiff seeks an award of attorney fees in the amount of $4,422.00 under the Equal

Access to Justice Act (EAJA), 28 U.S.C. § 2412. [Dkt. 18, 19]. The Commissioner and

Plaintiff subsequently agreed and stipulated to the entry of an award of attorney fees in the

amount of $3,547.65. [Dkt. 20].

         The court finds that the amount of the agreed fee is reasonable. Based on that

finding and the parties’ agreement, the court finds that Plaintiff should be awarded EAJA

fees in the amount of $3,547.65. Pursuant to the Commissioner’s usual practice, the check

should be made payable to Plaintiff and mailed to counsel’s address. If Plaintiff’s attorney

receives the fees awarded herein and attorney fees are also awarded and received by

counsel under 42 U.S.C. § 406(b) of the Social Security Act, counsel shall refund the

smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir.

1986).
      The Unopposed Motion for Attorney Fees, [Dkt. 20], is GRANTED. This renders

Docket No. 18 moot.

      SO ORDERED this 8th day of March, 2019.




                                       2
